DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.
Election/Restrictions
Claims 14, 17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 12, 2020. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (WO 2005/081055 A1) in view of Khalid et al. (GB 2 361 245 Al) and Worley (U.S. PGPUB. 2003/0042405 A1).
INDEPENDENT CLAIM 1 AND DEPENDENT CLAIMS 3-13:
(Examiner’s interpretation of Applicant’s claim 1 where the process limitations are given no weight: Claim 1. An indium tin oxide film comprising indium tin oxide comprising: wherein the indium tin oxide film has a thickness in a range of greater than 3 micrometer to 4 micrometers, wherein the indium tin oxide film comprises a first layer of indium tin oxide and a second layer of indium tin oxide over the first layer of indium tin oxide, and wherein a sheet resistance of the indium tin oxide is less than 0.5 Ohm/square.)
Regarding claims 1, 3-13, Hsu et al. teach an indium tin oxide film (ITO) comprising indium tin oxide having a thickness of 50 nm to 700 nm (0.7 micrometers) and a sheet resistance of 0.1 ohm/square or more to 60 ohm/ square or less formed by sputtering. (Page 8 lines 23-25, Page 10 lines 21-23; Page 10 lines 28-29, Page 11 line 2, Page 11 lines 27-30; Page 15 lines 33- 36; Page 18 lines 2-3)

With regard to the process limitations, they are given no weight. Applicant has not shown that the prior art product produced is not different from the prior art product even though the product is made by a different process by sputtering. (Page 8 lines 23-25, Page 10 lines 21-23; Page 10 lines 28-29, Page 11 line 2, Page 11 lines 27-30; Page 15 lines 33- 36; Page 18 lines 2-3)
MPEP 2113 Product-By-Process Claims -
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
The difference between claim 1 and Hsu et al. is that the thickness of the layer is not discussed (Claim 1), wherein the indium tin oxide film comprises a first layer of indium tin oxide and a second layer of indium tin oxide over the first layer of indium tin oxide is not discussed (Claim 1), wherein a sheet resistance of the indium tin oxide is less than 0.5 Ohm/square is not discussed (Claim 1)  and wherein the indium tin oxide film is connected to one selected from a tab and a lead, and the one selected from the tab and the lead grounds the indium tin oxide film is not discussed (Claim 1).
Regarding the thickness of the layer (Claim 1):
In an interpretation the claims require that the indium tin oxide film is comprised of two layers. At least implying that the sum of those two layers (or any additional ITO layers) equal the indium tin oxide film thickness. Based on that interpretation and the teachings of Khalid et al. which teaches that layers of indium tin oxide can be stacked at an even or odd number, Exemplified is 7 layers. The sum of 7 layers would equal Applicant’s thickness range. For example selecting 500 nm film thickness from the range of 50 nm to 700 nm from Hsu et al. and stacking the films 7 times would be equal to 3.5 micrometers which is within the claimed range. (See Hsu et al. discussed above; Khalid et al. Abstract, Page 33)
Regarding wherein the indium tin oxide film comprises a first layer of indium tin oxide and a second layer of indium tin oxide over the first layer of indium tin oxide (Claim 1), Khalid et al. discussed above teach layering indium tin oxide. (See Khalid et al. discussed above)
Regarding wherein a sheet resistance of the indium tin oxide is less than 0.5 Ohm/square (Claim 1), Hsu et al. teach the sheet resistance of indium tin oxide to be 0.1 ohm/square or more to 60 ohm/ square or less. (See Hsu et al. discussed above)
Regarding wherein the indium tin oxide film is connected to one selected from a tab and a lead, and the one selected from the tab and the lead grounds the indium tin oxide film (Claim 1), Worley suggest connecting an indium tin oxide film to a lead and the lead grounds the indium tin oxide film.  (Paragraph 0042 - [0042] FIG. 6 shows a partial cross section of a photo diode electrically shielded by a transparent conductor 603 which can be made of indium tin oxide or polysilicon. The N+ implant 601 forms the cathode and collects the photo current to be output from the photo diode while the P substrate 600 forms the anode of the photo diode and is connected via lead 602 to ground 605. The transparent conductor 603 is also tied to ground 605 so that any displacement current 604 from the LED source is shunted to ground 605.)
INDEPENDENT CLAIM 15:
(Examiner’s interpretation of Applicant’s claim 15 where the process limitations are given no weight: 15. An indium tin oxide film comprising indium tin oxide comprising: a plurality of indium tin oxide layers, wherein the indium tin oxide film has a thickness in a range of greater than 3 micrometers to 4 micrometers, wherein the indium tin oxide film comprises a first layer of indium tin oxide and a second layer of indium tin oxide over the first layer of indium tin oxide, wherein a sheet resistance of the indium tin oxide is less than 0.5 Ohm/square.)
Hsu et al. teach an indium tin oxide film (ITO) comprising indium tin oxide having a thickness of 50 nm to 700 nm (0.7 micrometers) and a sheet resistance of 0.1 ohm/square or more to 60 ohm/ square or less formed by sputtering. (Page 8 lines 23-25, Page 10 lines 21-23; Page 10 lines 28-29, Page 11 line 2, Page 11 lines 27-30; Page 15 lines 33-36; Page 18 lines 2-3)
With regard to the process limitations, they are given no weight. Applicant has not shown that the prior art product produced is not different from the prior art product even though the product is made by a different process by sputtering. (Page 8 lines 23-25, Page 10 lines 21-23; Page 10 lines 28-29, Page 11 line 2, Page 11 lines 27-30; Page 15 lines 33- 36; Page 18 lines 2-3)
MPEP 2113 Product-By-Process Claims -
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
The difference between claim 15 and Hsu et al. is that the thickness of the layer is not discussed (Claim 15), wherein the indium tin oxide film comprises a first layer of indium tin oxide and a second layer of indium tin oxide over the first layer of indium tin oxide is not discussed (Claim 15) and wherein a sheet resistance of the indium tin oxide is less than 0.5 Ohm/square is not discussed (Claim 15) and wherein the indium tin oxide film is connected to one selected from a tab and a lead, and the one selected from the tab and the lead grounds the indium tin oxide film is not discussed (Claim 15).
In an interpretation the claims require that the indium tin oxide film is comprised of two layers. At least implying that the sum of those two layers (or any additional ITO layers) equal the indium tin oxide film thickness. Based on that interpretation and the teachings of Khalid et al. which teaches that layers of indium tin oxide can be stacked at an even or odd number, Exemplified is 7 layers. The sum of 7 layers would equal Applicant’s thickness range. For example selecting 500 nm film thickness from the range of 50 nm to 700 nm from Hsu et al. and stacking the films 7 times would be equal to 3.5 micrometers which is within the claimed range. (See Hsu et al. discussed above; Khalid et al. Abstract, Page 33)
Regarding wherein the indium tin oxide film comprises a first layer of indium tin oxide and a second layer of indium tin oxide over the first layer of indium tin oxide (Claim 15), Khalid et al. discussed above teach layering indium tin oxide. (See Khalid et al. discussed above)
Regarding wherein a sheet resistance of the indium tin oxide is less than 0.5 Ohm/square (Claim 15), Hsu et al. teach the sheet resistance of indium tin oxide to be 0.1 ohm/square or more to 60 ohm/ square or less. (See Hsu et al. discussed above)
Regarding wherein the indium tin oxide film is connected to one selected from a tab and a lead, and the one selected from the tab and the lead grounds the indium tin oxide film (Claim 15), Worley suggest connecting an indium tin oxide film to a lead and the lead grounds the indium tin oxide film.  (Paragraph 0042 - [0042] FIG. 6 shows a partial cross section of a photo diode electrically shielded by a transparent conductor 603 which can be made of indium tin oxide or polysilicon. The N+ implant 601 forms the cathode and collects the photo current to be output from the photo diode while the P substrate 600 forms the anode of the photo diode and is connected via lead 602 to ground 605. The transparent conductor 603 is also tied to ground 605 so that any displacement current 604 from the LED source is shunted to ground 605.)
INDEPENDENT CLAIM 18:
(Examiner’s interpretation of Applicant’s claim 18 where the process limitations are given no weight: 18. An indium tin oxide film comprising indium tin oxide comprising: wherein the indium tin oxide film has a thickness in a range of greater than 3 micrometers to 4 micrometers, wherein the indium tin oxide film comprises a first layer of indium tin oxide and a second layer of indium tin oxide over the first layer of indium tin oxide, wherein a sheet resistance of the indium tin oxide is less than 0.5 Ohm/square.)
Hsu et al. teach an indium tin oxide film (ITO) comprising indium tin oxide having a thickness of 50 nm to 700 nm (0.7 micrometers) and a sheet resistance of 0.1 ohm/square or more to 60 ohm/ square or less formed by sputtering. (Page 8 lines 23-25, Page 10 lines 21-23; Page 10 lines 28-29, Page 11 line 2, Page 11 lines 27-30; Page 15 lines 33-36; Page 18 lines 2-3)
With regard to the process limitations, they are given no weight. Applicant has not shown that the prior art product produced is not different from the prior art product even though the product is made by a different process by sputtering. (Page 8 lines 23-25, Page 10 lines 21-23; Page 10 lines 28-29, Page 11 line 2, Page 11 lines 27-30; Page 15 lines 33- 36; Page 18 lines 2-3)
MPEP 2113 Product-By-Process Claims -
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
The difference between claim 18 and Hsu et al. is that the thickness of the layer is not discussed (Claim 18), wherein the indium tin oxide film comprises a first layer of indium tin oxide and a second layer of indium tin oxide over the first layer of indium tin oxide is not discussed (Claim 18) and wherein a sheet resistance of the indium tin oxide is less than 0.5  Ohm/square is not discussed (Claim 18) and wherein the indium tin oxide film is connected to one selected from a tab and a lead, and the one selected from the tab and the lead grounds the indium tin oxide film is not discussed (Claim 18).
Regarding the thickness of the layer (Claim 18):
In an interpretation the claims require that the indium tin oxide film is comprised of two layers. At least implying that the sum of those two layers (or any additional ITO layers) equal the indium tin oxide film thickness. Based on that interpretation and the teachings of Khalid et al. which teaches that layers of indium tin oxide can be stacked at an even or odd number, Exemplified is 7 layers. The sum of 7 layers would equal Applicant’s thickness range. For example selecting 500 nm film thickness from the range of 50 nm to 700 nm from Hsu et al. and stacking the films 7 times would be equal to 3.5 micrometers which is within the claimed range. (See Hsu et al. discussed above; Khalid et al. Abstract, Page 33)
Regarding wherein the indium tin oxide film comprises a first layer of indium tin oxide and a second layer of indium tin oxide over the first layer of indium tin oxide (Claim 18), Khalid et al. discussed above teach layering indium tin oxide. (See Khalid et al. discussed above)
Regarding wherein a sheet resistance of the indium tin oxide is less than 0.5 Ohm/square (Claim 18), Hsu et al. teach the sheet resistance of indium tin oxide to be 0.1 ohm/square or more to 60 ohm/ square or less (See Hsu et al. discussed above)
Regarding wherein the indium tin oxide film is connected to one selected from a tab and a lead, and the one selected from the tab and the lead grounds the indium tin oxide film (Claim 18), Worley suggest connecting an indium tin oxide film to a lead and the lead grounds the indium tin oxide film.  (Paragraph 0042 - [0042] FIG. 6 shows a partial cross section of a photo diode electrically shielded by a transparent conductor 603 which can be made of indium tin oxide or polysilicon. The N+ implant 601 forms the cathode and collects the photo current to be output from the photo diode while the P substrate 600 forms the anode of the photo diode and is connected via lead 602 to ground 605. The transparent conductor 603 is also tied to ground 605 so that any displacement current 604 from the LED source is shunted to ground 605.)
The motivation for stacking ITO layers is that it allows production of low sheet resistance and high transparency films. (Page 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hsu et al. by utilizing the features of Khalid et al. because it allows for producing low sheet resistance and high transparency films.
Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive.
In response to the argument that one of ordinary skill in the art would not have connected the ITO layer of Hsu to a tab or lead that grounds the ITO layer because the ITO layer in Hsu is etched away, it is argued that only portions of the ITO layer in Hsu are etched away in order to form a structure for an optical device.  More specifically the first etchable layer is ITO.  It is covered by a photoresist to create a structure that is left behind for optical devices after etching portions and removing some of the portions by etching.  (See Hsu page 4 lines 1-2; Page 9 line 23; Page 13 lines 33-35; Page 14 lines 1-2)  Therefore some of the ITO would remain and would readily be available for connection to a lead and to ground.  Worley teach this in Fig. 6 and it make it obvious to modify the primary reference to Hsu et al. with a lead and ground connection.

    PNG
    media_image2.png
    282
    321
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
September 9, 2022